Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, pending in this application, are examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Information Disclosure Statement
The listing of references in the specification, on page 24, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objections
The specification is objected to for lacking complete accession information of the deposit. See page 24.
Claim 1 is objected to for including blank spaces.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite in the recitation of “”Lynx” because the name does not clearly identify the claimed rice cultivar, seed and plant and does not set forth the metes and bounds of the claimed invention. Since the name “Lynx” is not known in the art, the use of said name does not carry art recognized limitation as to the specific characteristics or essential characteristics that are associated with denomination. In addition, the names appear to be arbitrarily assigned and the specific characteristics associated therewith could be modified, as there is no written description of the corn plant that encompasses all of its traits.  The claims are also indefinite for including blank spaces XXX. 
Amending claim 1 to recite accession information for rice cultivar “Lynx” would overcome the rejection.
At claim 18, “parental line” as recited in step (d) is not a method step. Clarification is required to define the metes and bounds of the claim. Dependent claims 19 and 20 do not obviate the rejection. 

Enablement (Deposit) Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  At page 24 of the specification, it is noted that Applicant intends to deposit sample of seed of rice cultivar “Lynx” at the ATCC and that the deposit is intended to meet all the requirements under 37 CFR 1.801-1.809 and included the affirmative statement that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent.  However, Applicant should also indicate that the deposit is accepted.
If the deposit of these seeds is made under the terms of the Budapest Treaty and Accepted, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance. 

WRITTEN DESCRIPTION REJECTION
Claims 3, 7, 10, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims recite a genus of rice plants or parts thereof having the morphological and physiological characteristics of the rice plant of rice cultivar Lynx (claim 3); rice seed produced from plants of rice cultivar Lynx (claim 7); rice plants regenerated from tissue culture from regenerable cells of rice cultivar Lynx and having the morphological and physiological characteristics of rice cultivar Lynx (claim 10); rice seed of any generation produced from crossing plants of rice cultivar Lynx with other rice plants (claim 13). The specification describes rice plant and seed of rice cultivar Lynx, sample of seed of said cultivar to be deposited; a rice plant produced from tissue culture of regenerable cells produced from the rice plant of rice cultivar Lynx, wherein the regenerated plant has all of the morphological and physiological characteristics of rice cultivar Lynx. A plant having “the” morphological and physiological characteristics of the rice plant of the deposited seed implies that plant has only one or few of the morphological and physiological characteristics of rice plants of Lynx cultivar. The specification does not describe other than plant/seed of the rice cultivar Lynx  (sample of seed to be deposited)  and having the characteristics  described in the specification and plants having all of the morphological and physiological characteristics of the rice seed cultivar Lynx. Because the last step of the method of claim 18 or the further step of claim 19 does not produce progeny plants that express both the desired trait and all of the morphological and physiological characteristics of the rice cultivar Lynx, the rice seed of claim 20 reads on further generation progeny seed/plant of the plant/seed of rice cultivar Lynx, which is not adequately described. The morphological and physiological characteristics of rice plant/seed other than rice plant/seed of rice cultivar  Lynx is not described in the instant specification.
The Federal Circuit court stated that a written description of an invention "requires a precise definition, such as by structure, formula [or} chemical name, of the claimed subject matter sufficient to distinguish it from other material". University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997). The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material". Id. Further, the court stated that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus". Id.

In the instant application, the disclosure of a single rice line Lynx does not provide adequate written description for the claimed genus of rice plants or seed thereof  having the morphological and physiological characteristics of a plant of rice cultivar Lynx. Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
Furthermore, according to the breeding history of cultivar Lynx on pages 5-6 of the specification, the rice cultivar Lynx was “originally selected from the cross number 13CRS202 with pedigree of Earl/RU9902028//Jupiter”.  The specification, however, does not indicate that the variety Lynx is a homozygous inbred line. While the characteristics that are unique to the rice cultivar Lynx are inherently present in the deposited material, the deposit  is not a substitute of the written description of the rice cultivar Lynx or progeny thereof. The MPEP 2163 states as follows
“(one must define a compound by "whatever characteristics sufficiently distinguish it"). Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art."

In the instant application, the specification fails to sufficiently describe the morphological and physiological characteristics of plants/seed other than rice cultivar Lynx. A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can visualize or recognize the members of the genus. In addition, the specification does not describe the structural features that would distinguish the claimed progeny from rice plant of variety ‘Lynx’. Accordingly, the claimed invention lacks adequate written description.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Remarks
Pending Applicant’s response to the attached Rule 105 information request, the closest prior art is rice cultivar M-209 of Andaya et al (US 9, 693, 520 B).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        







Request for Information under 37 CFR § 1.105 
1.       Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 
2.      This request is being made for the following reasons: Applicant is claiming a seed of rice cultivar “Lynx”, but the instant specification is silent about what starting materials and methods were used to produce rice cultivar Lynx. The requested information is required to make a meaningful and complete search of the prior art. 
3.        In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information: 
	(i) Please supply the breeding methodology and history regarding the development of the instant variety. 
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines. 
b) Information pertaining to the public availability of the original parental lines should be set forth. 
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used. 
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth. 
f) Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents.  
4.	 If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information. 
5.        In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure. Please indicate where the relevant information can be found. 
6.      The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.      The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.     This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662